Citation Nr: 1455773	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  12-27 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 percent for service connected posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, M.H.



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from April 1995 to October 1995, and from January 2003 to October 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in in St. Paul, Minnesota.  In February 2012, the RO granted service connection for PTSD, evaluated as 70 percent disabling.  In July 2012, the RO denied a TDIU.  

In June 2014, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge who is rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran's PTSD is shown to have been productive of symptoms that include anxiety, suspiciousness, chronic sleep impairment, difficultly in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or worklike settings, but it is not shown to have been manifested by total occupational and social impairment. 

2.  The Veteran's service-connected disabilities are shown to preclude obtaining and retaining substantially gainful employment.
CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 9411 (2014). 

2.  The criteria for TDIU are met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. § 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Initial Evaluation - PTSD

The Veteran is seeking entitlement to an initial disability rating in excess of 70 percent for his service-connected PTSD.  During his hearing, held in June 2014, he testified to the following: he cannot go out in public due to a fear of being harmed.  When he is around other people he is unable to concentrate or focus.  He used to own his own business, but his business failed because of his fear of people.  Due to his fear of people, he no longer hunted, or played golf or hockey.  He receives VA psychiatric treatment every three months, and uses medication that works "sometimes."  M.H. testified that their social life had come to a halt, and that the Veteran had constant fear and suspicion of others.  She said that he often says that he is fine just to end the conversation and avoid the anxiety of interacting with people.  She reported that he had poor focus, and could not even open mail, and that he constantly sought reassurance by texting her.  E.B. testified that she is the Veteran's sister, and that it is overwhelming for him to be around people, and that he often will not even answer his phone.  

In February 2012, the RO granted service connection for PTSD, evaluated as 70 percent disabling.  

The Veteran has appealed the issue of entitlement to an initial evaluation in excess of 70 percent. 

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection.  In such a case it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The RO has evaluated the Veteran's PTSD under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411. 

Under DC 9411, a 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: Suicidal ideations; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent schedular evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation, or own name.  Id. 

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994). 

GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association 1994) ("QRDC DSM-IV"). 

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.   

Although some of the Veteran's recorded symptoms are not specifically provided for in the ratings schedule (e.g., such symptoms as nightmares), the symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or exhaustive list of symptomatology which may be considered for a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Although the Veteran's symptomatology is the primary consideration, the Veteran's level of impairment must be in "most areas" applicable to the relevant percentage rating criteria.  Vazquez-Claudio v. Shinseki, 2012-7114 (Fed. Cir. Apr. 8, 2013).

With regard to the history of the disability in issue, the Veteran's awards include the Combat Action Ribbon; he had service in Iraq.  He was not treated for psychiatric symptoms during service.  He is first shown to have been treated for psychiatric symptoms in May 2011, at which time he was hospitalized for over three weeks for symptoms that were characterized as psychotic.  His final Axis I diagnoses were psychotic disorder NOS (not otherwise specified), cannabis abuse, and alcohol abuse (in remission), and his Axis V diagnosis was a GAF score of 55.

In February 2012, the RO assigned an effective date for service connection for PTSD of July 27, 2011, therefore, the relevant time period is from that date to the present.  See 38 C.F.R. § 3.400(o)(2) (2014).  

VA progress notes, dated in August 2011, show that the Veteran was noted to work in construction, to be divorced with a girlfriend, and to have rare use of ETOH (alcohol) and no use of illicit drugs.  He was alert and oriented times three.  He appeared mildly sedated.  He stated that he was doing better with regard to his psychiatric symptoms, but that he felt sedated from Risperidone.  Reports dated thereafter show ongoing complaints of paranoia and hypervigilance.  The reports show that he was noted to be groomed in an appropriate manner, with coherent thought processes.  He is not shown to have had homicidal or suicidal ideation, or auditory of visual hallucinations.  There was no overt delusional thinking.  He was alert and oriented times three.  He had "some insight."  In June 2012, the Veteran complained that Venlafaxine made him restless and uncomfortable.  He was also noted to be taking Aripiprazole.  He expressed a desire to play golf, and stated that he liked playing tennis with his girlfriend.  He had ongoing issues with paranoia that "sound baseline."  An addendum notes, "Good results with no Effexor," and,  "He is doing good!"  An October 2012 report shows that the Veteran had skates and gear, and that he expressed a desire to play hockey once the season started.  A January 2013 report shows that he reported that he forced himself to go out, and that this had improved his paranoia.  He indicated that he had gotten married, and that he and his wife planned to go to Mexico.  His insight and judgment were fair.
 He had some paranoid thoughts but a coherent thought process with no delusions.  

A VA PTSD disability benefits questionnaire (DBQ), dated in October 2011, shows that the examiner stated that the Veteran's claims file had been reviewed.  The report notes the following: the Veteran reported that he was divorced as of 2008.  He has had a girlfriend for two years, with whom he has a close relationship.  He lives with his parents and has a close relationship with them.  Upon returning from Iraq, he had started his own construction company, but the business failed because he was doing a lot of jobs but not making enough money.  He got along with customers, although he had some conflict with those working for him who did not perform to standard.  His primary reason for not working now is that the economy is poor and jobs are not available.  His is taking Risperidol with good benefit.  He stopped drinking and using marijuana in June 2011 after being hospitalized.  

On examination, he was unshaven but not unkempt.  Affect was flat although it varied with content of the interview.  Speech was normal.  Thought processes were clear and goal-directed.  He was not tangential.  Thought content was positive for occasional trauma-related ideation and prominent suspiciousness.  He reported a degree of insight into his suspicions, and that his suspicions were often untrue.  He said medications had helped him with those symptoms.  He has not had any hallucinations since beginning medications in June 2011, and his medications have also improved his sleep.  His PTSD symptoms were described by the examiner as stable, and in fact, the Veteran denied PTSD symptoms.  The Axis I diagnoses were PTSD, and psychotic disorder NOS.  The Axis V diagnosis was a GAF score of 50.  The examiner indicated that it was possible to differentiate the symptoms attributable to each diagnosis, and that re-experiencing and trauma-related avoidance are most directly attributable to PTSD, while paranoia, suspicion of others, hallucinations, and bizarre behavior, are attributable to his psychotic disorder.  Symptoms of affective numbing, loss of interest in activities, detachment from others, and hypervigilance may be due either to PTSD or the psychotic disorder, and it was impossible to parse these symptoms to either disorder without resorting to mere speculation.  In response to the question, "Is it possible to differentiate what symptoms indicated above is/are attributable to each diagnosis?" the examiner indicated "not applicable (N/A)."  

In response to the question, "For the indicated level of occupational and social impairment, it is possible to differentiate what portion of the occupational and social impairment indicated above is caused by each mental disorder?" the examiner indicated "no."  The examiner explained that symptoms that are causing primary impairment in work setting, including difficulty concentrating, loss of interest in activities, and to some extent hypervigilance, are both typical of both psychosis and PTSD, and that it is impossible to determine to what extent work impairment is due to one disorder versus the other without resorting to mere speculation.  However, some PTSD symptoms (intrusive ideation) are likely to cause some work difficulties on their own, though to a lesser extent without the full set of symptoms.  The examiner indicated that the Veteran's symptoms were manifested by "Occupational and social impairment with reduced reliability and productivity."  

A VA PTSD disability benefits questionnaire (DBQ), dated in June 2012, shows that the examiner stated that the Veteran's claims file had been reviewed.  The report notes the following: The Veteran reported that he had a girlfriend whom he has been dating for about a year, and that he gets along well with her and they live together in a house.  He has good relationships with his parents and gets along with his sister.  He had no close friends and did not like to go out much.  He did not socialize at all due to paranoia that somebody would harm him.  He last worked in 2006, in construction with his father.  He quit because he didn't like being around people.  His treatment is through VA and has been going well.  He is taking Effexor and Abilify; he has discontinued risperidone.  He was not in therapy.  He had last used alcohol and marijuana ten months before.  He spent his days lifting weights and watching television.  On examination, he was oriented to person, place and time.  He interacted in a logical, coherent, and reseved fashion.  He described his mood as "numb," and "not depressed."  He was a bit anxious.  Speech was normal.  He was aloof.  There were no signs of a thought disorder, hallucinations, or delusions.  Insight was fair.  He was casually dressed and plainly groomed.  It was not possible to differentiate what symptoms are attributable to each diagnosis, although the examiner stated that a number of symptoms (which he listed) were "primarily" due to, or attributable to, either diagnosis.  

With regard to PTSD only, he had mild impairment in reliability, productivity, and mild-to-moderate impairment in concentration, moderate impairment in the ability to interact with supervisors, and co-workers, and mood.  He had no impairment in the ability to follow directions, short-term memory, judgment or self-care.  The Veteran's psychiatric symptoms were manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The Axis I diagnoses were chronic PTSD, and psychotic disorder NOS.  The Axis V diagnosis was a GAF score of 55.  

A statement from a VA health care provider, I.S.K., dated in September 2012, shows that it was indicated that he/she was a physician or psychologist.  The report notes the following: The Veteran's Axis I diagnoses are PTSD and psychotic disorder NOS.  The Axis V diagnosis is a GAF score of 38.  It was possible to differentiate the symptoms from each Axis I diagnosis, with the psychotic disorder being productive of paranoid thoughts, and PTSD being productive of avoidance, and hypervigilance.  The Veteran's symptoms are productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  It was difficult to differentiate the Veteran's symptoms as to his occupational and social impairment, as hypervigilance and paranoia co-exist.  The Veteran continues to exhibit social isolation, and a worsening of psychoisis around strangers.  He had sleep disturbance due to exacerbated paranoia.  He was taking anti-psychotic medication.  He denied substance abuse.  He had symptoms of anxiety, suspiciousness, chronic sleep impairment, difficultly in understanding complex commands, gross impairment in thought processes or communication, disturbance of motivation or mood, and difficultly in establishing and maintaining effective work and social relationships.  

A VA PTSD disability benefits questionnaire (DBQ), dated in May 2013, shows that the examiner stated that the Veteran's claims file had been reviewed.  The report notes the following: the Veteran denied use of alcohol or illicit drugs.  He was currently taking Abilify.  It was possible to differentiate the symptoms from each Axis I diagnosis.  The examiner stated that he concurred with the examiner's conclusions in the June 2012 PTSD DBQ (written by Dr. P.S.) that it is not possible to fully differentiate symptoms associated with PTSD versus his psychotic disorder, although certain symptoms are primarily due to one or the other.  The Veteran reported that he had last worked a few years before in construction and remodeling but that he got paranoid around people he didn't know so he had to leave.  He has not worked since that time and attributed this to not liking being around strangers and being paranoid around them.  When asked whether he could work in a setting that involved limited interpersonal interaction, he replied, "That might be all right."  On examination, he was adequately groomed, in casual dress.  He was alert and well-oriented.  Affected was constricted and rather tense.  Thought and speech were logical and coherent.  He denied a significantly depressed mood, although sometimes felt hopeless.  He denied suicidal ideation.  He felt anxious around people, or when in public.  He did not report current panic attacks, and he denied problems with anger and irritability, as well as auditory or visual hallucinations.  He did not report delusional beliefs.  He endorses paranoia, especially around strangers.  Sleep was somewhat poor, although he slept 12 to 14 hours a day on average.  He said his memory and concentration were "so-so."  However, he denied significant memory impairment.  The Veteran's symptoms are productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  He had symptoms of anxiety, suspiciousness, chronic sleep impairment, difficultly in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or worklike settings.  The Axis I diagnoses were chronic PTSD, and psychotic disorder NOS.  The Axis V diagnosis was a GAF score of 60.  

As an initial matter, the Veteran is shown to have Axis I diagnoses of psychotic disorder NOS, and PTSD.  Service connection is currently in effect only for PTSD.  However, the Board has not attempted to dissociate any psychiatric symptoms from his service-connected PTSD.  Specifically, a review of the Veteran's examination reports shows that they contain some conflicting conclusions as to whether the symptoms of these disabilities can be differentiated.  See October 2011 VA PTSD DBQ; Dr. I.S.K.'s September 2012 statement.  In addition, both these reports state that some of the Veteran's psychiatric symptoms cannot be attributed solely to either diagnosis.  Finally, both the June 2012 VA examination report, and the May 2013 VA examination report, show that the examiners concluded that the Veteran's symptoms could not be attributed solely to either diagnosis.  In summary, the evidence of record does not provide a sufficient basis to dissociate any of the Veteran's psychiatric symptoms from his service-connected PTSD, and the Board will assume that all psychiatric symptomatology is due to his PTSD.  Mittleider.  

The Board finds that the criteria for a 100 percent rating have not been met.  Although the Veteran was hospitalized in May and June of 2011, prior to the date of service connection, the findings during the relevant time period on appeal in such areas as the Veteran's memory, judgment, insight, thought processes, speech, orientation, and hygiene, and the lack of evidence of such symptoms as suicidal ideation or homicidal ideation, delusions, or hallucinations, or other psychotic symptoms, do not warrant the conclusion that the criteria for an initial evaluation in excess of 70 percent have been met.  The VA examination reports show that the Veteran's GAF scores have ranged between 50 and 60, which is evidence of moderate to serious symptoms.  See QRDC DSM-IV. The October 2011 VA PTSD examination report shows that the Veteran's level of occupational and social impairment was characterized in a way that most closely corresponds to a 50 percent evaluation ("Occupational and social impairment with reduced reliability and productivity.").  See General Rating Formula for Mental Disorders.  The June 2012 VA PTSD examination report, the September 2012 report from Dr. I.S.K., and the May 2013 VA examination report show that the Veteran's level of occupational and social impairment was characterized in a way that most closely corresponds to no more than a 70 percent evaluation.  Id.  

In reaching this decision, the Board has considered its conclusion that the Veteran is unemployable, infra, however, the Veteran's self-reported history regarding his employment has varied considerably.  Compare October 2011 VA PTSD examination report with May 2012 VA examination report.  In addition, the underlying criteria for the basis of that decision are distinct from those under 38 C.F.R. § 4.130, DC 9411.  See 38 C.F.R. § 4.16(a).  The Board has therefore considered this evidence in association with the entirety of the record, and finds that an increased intitial evaluation is not warranted.  Finally, the Board has considered the GAF score of 38 in Dr. K's September 2012 report, however, this report is unaccompanied by findings showing a sufficient severity of the Veteran's symptoms, such that a 100 percent evaluation is warranted.  Brambley v. Principi, 17 Vet. App. 20, 26 (2003) (the GAF score is not dispositive of the level of impairment cause by such illness and is to be considered in light of all of the evidence of record); Bowling v. Principi, 15 Vet. App. 1, 14 (2001).  

In summary, the evidence is insufficient to show that the Veteran's symptoms are productive of gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting oneself or others, intermittent inability to perform activities of daily living, disorientation to time or place, memory loss for names of close relatives, own occupation, or own name, nor are any other PTSD symptoms shown to have resulted in such impairment.  Vazquez-Claudio.  Accordingly, an initial evaluation in excess of 70 percent is not warranted.  See 38 C.F.R. § 4.130, DC 9411.

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2014); Thun, 22 Vet. App. at 116 .

The schedular evaluation in this case is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected PTSD, which have been discussed.  The evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, as the criteria assess the level of occupational and social impairment attributable to the Veteran's symptoms, and the level of functioning.  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115. 

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  The evidence shows that the Veteran stopped working in about 2006, and that he has provided conflicting reasons for stopping work.  The Veteran's symptomatology has been discussed, and is primarily manifested by paranoia and hypervigilance.  However, he has reported he is able to, or that he intended to, leave his home for various activities, to include sports and vacations.  There is no evidence of additional hospitalization after June 2011 (which is prior to the date of service connection).  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.  

The Board acknowledges that the Veteran is competent to report symptoms of his psychiatric disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, he is credible in his reports of symptoms and their effect on his activities.  He is not however competent to identify a specific level of disability of his disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's service-connected psychiatric disability has been provided by medical professionals who have examined him.  The medical findings directly address the criteria under which this disability is evaluated.  The Board finds these records to be the most  probative evidence of record, and therefore they are accorded greater weight than the Veteran's subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board has considered the determinations in Fenderson and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that the Veteran's evaluation should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to increased compensation during any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disability on appeal such that an increased initial evaluation is warranted. 

In reaching this decision, the Board considered the benefit-of-the-doubt rule; however, as the preponderance of the evidence is against the appellant's claim, such rule is not for application.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

II.  TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are the veteran's education, employment history and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001).

A TDIU claim "presupposes that the rating for the [service-connected] condition is less than 100 percent, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

Given the Board's decision in Part I, the Veteran's current total combined rating for service-connected disabilities is 70 percent, as follows: 70 percent disabling for PTSD; 10 percent disabling for tinnitus.  See 38 C.F.R. § 4.25 (2014).  Accordingly, he meets the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).  The question remaining is whether the Veteran is unable to secure and follow a substantially gainful occupation due to his service connected disabilities. 

The evidence indicates that the Veteran has not worked since 2006.  

A February 2013 VA opinion shows that the examiner concluded that the Veteran's service-connected tinnitus did not render him unemployable.  

VA opinions, dated in June 2012 and May 2013, show that the examiners concluded that the Veteran is not unemployable due to his PTSD.

VA regulations provide that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Board finds that a TDIU is warranted.  Although the Board has considered the opinions in the June 2012 and May 2013 VA PTSD examination reports, these conclusions appear to have been based on the proposition that the symptoms of the Veteran's nonservice-connected psychotic disorder NOS could be sufficiently differentiated from his service-connected PTSD.  In Part I of this decision, the Board determined that the evidence is insufficient to do so.  Therefore, all of the Veteran's psychiatric symptomatology must be attributed to his PTSD.  Mittleider.  Notwithstanding the May 2013 VA PTSD examiner's attempt to dissociate the Veteran's symptoms of his psychotic disorder NOS from his PTSD, the examiner concluded that the Veteran was unemployable due to his psychiatric symptoms.  The Board therefore finds that the evidence is at least in equipoise, and that affording the Veteran the benefit of all doubt, that TDIU on a schedular basis is warranted.

III.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

With regard to the claim for a TDIU, as this claim has been granted in full, any violation of the duty to assist could be no more than harmless error, and no further discussion is warranted.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

With regard to the claim for an increased initial evaluation for PTSD, a VCAA notice need not be provided, where, as here, the claim involves an initial increased evaluation, because the VCAA is no longer applicable.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's available service treatment reports, as well as his VA medical records.  The Veteran has been afforded three psychiatric examinations during the time period on appeal.  

In June 2014, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2)  requires that the RO Decision Review Officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the June 2014 hearing, the undersigned identified the issues on appeal.  Also, information was solicited regarding the severity of the disability in issue.  The testimony did not reflect that there were any outstanding medical records available that would support his claim.  In this regard, during his hearing, the Veteran was informed that he may submit any relevant treatment reports that were not currently of record, and it was indicated that this would be done.  However, there is no record to show that any additional evidence was ever received from the Veteran.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the Board may proceed to adjudicate the claims based on the current record.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 





ORDER

An initial evaluation in excess of 70 percent for service-connected PTSD is denied.

TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


